UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 7/31 Date of reporting period: 7/31/2012 ITEM 1. REPORT TO STOCKHOLDERS JULY 31, 2012 Annual Report to Shareholders DWS Large Cap Focus Growth Fund Contents 4 Portfolio Management Review 9 Performance Summary 12 Investment Portfolio 16 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Financial Highlights 24 Notes to Financial Statements 32 Report of Independent Registered Public Accounting Firm 33 Information About Your Fund's Expenses 34 Tax Information 35 Summary of Management Fee Evaluation by Independent Fee Consultant 39 Board Members and Officers 44 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 11 for more complete performance information. During the fund's most recent fiscal year ended July 31, 2012, financial markets continued to maintain a "risk-on/risk-off" stance, where top-down judgments regarding the degree of risk facing the global economy and markets dictated many investors' purchase and sale decisions. At the start of the fiscal period in August 2011, deep concern that the U.S. economy was decelerating — and that it might fall back into a "double-dip" recession — re-emerged, and equity markets sold off sharply. Stock prices continued to decline through most of August, sparked by worsening U.S. economic releases, severe sovereign debt problems in peripheral Europe and political gridlock in Washington, D.C. In the fourth quarter of 2011, U.S. equities began to recover, rising at their fastest pace since the third quarter of 2009 as improved economic data, a rebound in investor sentiment and solid earnings outweighed a lingering Eurozone contagion and U.S. deficit concerns. By the second quarter of 2012, worries that Greece might soon exit the European Monetary Union, sovereign debt downgrades in Europe and soaring debt costs in troubled nations spurred a new round of volatility. On the domestic front, investors were disappointed by lackluster U.S. jobs growth. In response, the U.S. Federal Reserve Board (the Fed) decided to extend through year-end its efforts to buy long-term Treasury instruments with the goal of lowering longer-term interest rates in order to boost the economy. The period closed on an additional hopeful note, as investors responded positively to the European Central Bank president's declaration that he would do "whatever it takes" to preserve the euro. For the 12-month period ended July 31, 2012, Class A shares of DWS Large Cap Focus Growth Fund returned 4.57% (unadjusted for sales charges), compared with the Russell 1000® Growth Index's return of 8.26% and the Morningstar Large Growth Funds category's average return of 2.56%. "In reaction to the market's wild swings during the period, we re-emphasized bottom-up selection in choosing stocks for the portfolio." The most significant top-down cause of the fund's underperformance of the benchmark came from the sharp correlation among equities during the market's steep decline in August 2011. That month, the Russell 1000 Growth Index outperformed the great majority of stock funds, as equities of all market sectors fell dramatically. In reaction to the market's wild swings, late in 2011, we re-emphasized bottom-up selection in choosing stocks for the portfolio. Positive Contributors to Fund Performance Three of the top individual contributors to performance during the period were Apple, Inc., Discover Financial Services and American Tower Corp. In the case of Apple, the company has strongly benefited from healthy unit sales and profit margins for its iPhone and iPad. In addition, consumer finance companies, including Discover, have profited from increased credit card usage by consumers. And American Tower, which essentially rents "space" on its cellphone towers to telecommunications companies, benefited not only from solid execution of its business plan, but also from its changeover to a real estate investment trust (REIT) structure, allowing the company to broaden its investor base. Our positioning in the industrials and consumer discretionary sectors also proved additive during the fund's fiscal year. The fund invests in large U.S. companies that are similar in size to the companies in the Russell 1000 Growth Index. Negative Contributors to Fund Performance Over the period, holdings in three materials stocks — Huntsman Corp.,* Freeport-McMoRan Copper & Gold, Inc.* and The Mosaic Company* — were by far the largest individual detractors from fund performance. Huntsman, a chemical manufacturer, reported disappointing earnings, while Freeport-McMoRan, an international mining company, and Mosaic, a leading producer and manufacturer of concentrated phosphate and potash (salts containing potassium) commonly used in fertilizer and animal feed products, declined sharply about the same time the market was reacting so poorly to macroeconomic news in August 2011. We sold the fund's positions in all three securities as a result. *Not held in the portfolio as of July 31, 2012. Outlook and Positioning We believe that the globally coordinated policy response to slower economic activity seen thus far in 2012 may result in a lift for equity performance during the second half of the year. However, we are keeping an eye on market expectations surrounding the pending U.S. "fiscal cliff" (tax hikes and automatic spending cuts and could derail the U.S. recovery unless Congress takes action) that could weigh on the markets toward year end. Overall, we think that companies in a position to take market share in a growing business sector are the most attractive. Despite our outlook for moderate economic growth, there are many market subsectors where such opportunities exist. For example, within information technology we are looking to take advantage of continued strong demand by businesses and consumers for smartphones, wireless and cloud storage. In health care, we seek to own drug firms with strong product pipelines. In selecting stocks for the portfolio, we continue to strongly emphasize bottom-up research as well as investment themes that we believe are attractive. Ten Largest Equity Holdings at July 31, 2012 (51.7% of Net Assets) 1. Apple, Inc. Designs, manufactures and markets personal computers and related computing and mobile communication devices 16.3% 2. QUALCOMM, Inc. Developer and manufacturer of communication systems 5.9% 3. NIKE, Inc. Designs, develops and markets athletic footwear, apparel, equipment and accessory products 4.9% 4. EMC Corp. Provider of enterprise storage systems, software, networks and services 4.4% 5. Limited Brands, Inc. Owns and operates specialty stores 4.0% 6. Costco Wholesale Corp. Operator of wholesale warehouse stores 3.7% 7. Whole Foods Market, Inc. Operator of natural food supermarket chain 3.2% 8. Accenture PLC Provides management and technology consulting services and solutions 3.2% 9. Express Scripts Holding Co. Pharmacy benefit management and specialty managed care company 3.1% 10. Dick's Sporting Goods, Inc. Sporting goods retailer 3.0% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 44 for contact information. Portfolio Management Team Owen Fitzpatrick, CFA, Managing Director Lead Manager of the fund. Joined the fund in 2009. • Joined Deutsche Asset Management in 2009. • Prior to joining Deutsche Asset Management, Managing Director of Deutsche Bank Private Wealth Management, head of U.S. Equity Strategy, manager of the U.S. large cap core, value and growth portfolios, member of the U.S. Investment Committee and head of the Equity Strategy Group. • Previous experience includes over 21 years of experience in trust and investment management. Prior to joining Deutsche Bank in 1995, managed an equity income fund, trust and advisory relationships for Princeton Bank & Trust Company, where he was also responsible for research coverage of the consumer cyclical sector. Previously served as a portfolio manager at Manufacturer's Hanover Trust Company. • BA and MBA, Fordham University. Brendan O'Neill, CFA, Director Portfolio Manager of the fund. Joined the fund in 2007. • Joined Deutsche Asset Management in 2000. • Equity Research Analyst covering the financial services sector from 2001-2009. • Previously served as a member of the Large Cap Core Equity team. • BA, Queens College, CUNY; MS, Zicklin School of Business, Baruch College. Thomas M. Hynes, Jr., CFA, Director Portfolio Manager of the fund. Joined the fund in 2010. • Joined Deutsche Asset Management in 1995, served in DB Private Wealth Management from 1995-2004; served as US equity portfolio manager at Citigroup Asset Management from 2004-2007; rejoined Deutsche Asset Management in 2007. • Portfolio manager for US Large Cap Equity: New York. • BS, Fordham University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Russell 1000 Growth Index is an unmanaged index that consists of those stocks in the Russell 1000® Index that have higher price-to-book ratios and higher forecasted growth values. Russell 1000 Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the U.S. and whose common stocks are traded. The Morningstar Large Growth Funds category includes funds that focus on the stocks of companies in rapidly expanding industries and that are projected to grow faster than other large-cap stocks. Double-dip recession is the process whereby two consecutive quarters of negative economic growth (recession) are followed by a short-lived recovery and then recession. Sovereign debt is debt that is issued by a national government. The European Union is an organization of Central and Eastern European nations which was established in 1993 with the purpose of seeking closer economic and political union. The European Monetary Union is an agreement between participating European Union members that identifies the protocols for pooling currency reserves and the introduction of a common currency. The Eurozone represents the European Union countries that have adopted the euro as their national currency. Consumer discretionary is the sector of the economy that includes companies (such as apparel and automobile companies) that sell nonessential goods and services. Performance Summary July 31, 2012 (Unaudited) Average Annual Total Returns as of 7/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 4.57% 11.92% 2.34% 5.41% Class B 3.70% 11.01% 1.53% 4.59% Class C 3.84% 11.11% 1.59% 4.63% Russell 1000® Growth Index+ 8.26% 15.35% 3.46% 6.77% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -1.44% 9.73% 1.14% 4.79% Class B (max 4.00% CDSC) 0.70% 10.46% 1.34% 4.59% Class C (max 1.00% CDSC) 3.84% 11.11% 1.59% 4.63% Russell 1000® Growth Index+ 8.26% 15.35% 3.46% 6.77% No Sales Charges Class S 4.80% 12.18% 2.57% 5.66% Institutional Class 4.89% 12.37% 2.78% 5.87% Russell 1000® Growth Index+ 8.26% 15.35% 3.46% 6.77% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2011 are 1.25%, 2.12%, 1.99%, 1.02% and 0.90% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemptions of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended July 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Russell 1000 Growth Index is an unmanaged index that consists of those stocks in the Russell 1000 Index that have higher price-to-book ratios and higher forecasted growth values. Russell 1000® Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the U.S. and whose common stocks are traded. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 7/31/12 $ 7/31/11 $ Distribution Information: Twelve Months as of 7/31/12: Income Dividends $
